DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Application filed on 02/26/2021.  
Claims 1-20 are presented for further examination. 
Response to Argument
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell et al. (US 8,375,174; hereinafter Cartmell) in view of Baderdinni et al. (US 2015/0301934; hereinafter Baderdinni).
independent claim 1, Cartmell teaches a method of a host system processing an I/O operation, the method comprising: receiving the I/O operation originating from an application (Figs. 1-3; col. 5, ll. 10-12, an application executing on one of the host computers 14 a-14 n may perform a read or write operation resulting in one or more data requests to the data storage system 12) and directed to a logical location within a logical storage device of a storage system (col. 12, ll. 42-46, The request may be a request to read from, or write to, global memory. Generally, the director determines the source logical address and the target logical address and translates each of the foregoing logical addresses into corresponding physical addresses), 
wherein the storage system includes: a global memory (Fig. 2A, Global memory 25b; col. 2, ll. 2-8, The physical memory portion in each of said plurality of boards is partitioned into a plurality of logical partitions including a global memory partition accessible by any processor on any of the plurality of boards and one or more other memory partitions configured for use by one or more processors of said each board; col. 11, ll. 34-37, System global memory as described herein may be characterized as a distributed global memory including an aggregate of global partitions across all boards of the fabric (e.g., elements 120 a-120 d of FIG. 3)), an internal fabric (Fig. 2A, internal fabric 30; col. 6, ll. 11-17, internal logical communication paths may exist between the DAs, the RAs, the HAs, and the memory 26. An embodiment, for example, may use one or more internal busses and/or communication modules. For example, the global memory portion 25b may be used to facilitate data transfers and other communications between the DAs, HAS and RAS in a data storage system), and at least one control component that controls access to the global memory by the host system over the internal fabric (
Col. 10, ll. 11-15, FCs are used to control access to such global partitions such as, for example, where a global memory access request is made from a first board to access a global memory having a physical location on a second different board;
Col. 8, ll. 2-16, Each board may include a fabric connector (FC) 102, a memory controller (MC) 104, memory 106, a plurality of directors 108 a-108 b, and buses 110 a,110 b {internal fabric} used for communications between the MC 104 and, respectively, the directors of 108 a, 108 b…The MC 104 communicates with the FC 102 and directors 108 a, 108 b for accessing the memory 106…each of the FC and MC may be implemented as an application specific integrated circuit (ASIC).
col. 14, ll. 46-49, requests by a director to access memory internal or within the same board as the director in the shared or private partitions is restricted by the MMU and director-specific memory map; col. 18, ll. 63-67, optimization of processing a global memory request when the request references physical memory located on the same board as the requester may be performed rather than forward all GM requests out to the fabric even if the request is for global memory located on the same board as the requesting director.
col. 8, ll. 51-52, Global partition 156 includes memory which is accessible or usable across the internal fabric; 
Note that, a global memory request when the request references physical memory located on the same board as the requester is performed via the internal fabric instead of forwarded out to the external fabric), and wherein the host system is communicatively coupled to the storage system by a network located externally to the storage system (Fig. 3; col. 12, ll. 54-61, The requesting director then communicates the physical addresses for the request, along with the type of operation as a read or write request, to the FC on the same board as the director. The FC then forms the request using the physical addresses and sends the request over the fabric. The fabric, in particular the switch or other component which performs fabric routing, routes the request to the appropriate target board for servicing;
Col. 2, ll. 47-50, The plurality of boards may be configured to communicate with one another over a connection used to request access to a location in any one of the global memory partitions on any of said plurality of boards); and 
the host system determining a global memory address within a global memory of the storage system at which first metadata corresponding to the I/O operation resides (col. 12, ll. 42-52, request may be a request to read from, or write to, global memory. Generally, the director determines the source logical address and the target logical address and translates each of the foregoing logical addresses into corresponding physical addresses… each of the physical addresses may be represented using a board identifier uniquely identifying one of the boards connected to the fabric, and physical memory offset identifying a location within the memory of the identified board;
Col. 2, ll. 42-50, Each processor on one of said plurality of boards may be configured in accordance with a map indicating what portions of physical memory on a same board as said each processor are accessible to said each processor. A system global memory may include said global memory partitions of said plurality of boards {a global memory address within a global memory of the storage system}. The plurality of boards may be configured to communicate with one another over a connection used to request access to a location in any one of the global memory partitions on any of said plurality of boards), including, 
Cartmell teaches determine if the global memory address is not available on the host system (claim 14, using a global memory map representing a logical to physical mapping of a system global memory including said global memory partitions of said plurality of boards), Cartmell does not explicitly teach indirection layer.
In an analogous art of memory management, Baderdinni teaches the host system accessing at least a first indirection layer on the storage system ([0040], As indicated by block 86, in response to a write request storage controller 32 also identifies a PMT entry in PMT 68 (FIG. 3) in response to the received host address. As described above with regard to FIG. 3, each PMT entry corresponds to one of the plurality of SMTs 70. As PMT 68 represents a partitioning of the total address space available to host system 30, a PMT entry (and thus a corresponding SMT 70) can be identified by dividing the host address (e.g., LBA) by the PMT partition size;
[0041], As indicated by block 88, storage controller 32 determines whether the identified one of SMTs 70 is cached in memory 58 by examining the state of the stored-in-memory flag “S” in the identified or corresponding PMT entry).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Cartmell and Baderdinni before them, to improve Cartmell’s global memory map that represents a logical to physical mapping of a system global memory including said global memory partitions of said plurality of boards with Baderdinni’s two-tier map scheme consisting of a primary map {indirection layer} and secondary map. The motivation of doing so would be for the benefits of accessing a large amount of map entries of the secondary maps efficiently by locating associated entries in the primary map first. Thus, the combination of Cartmell and Baderdinni teaches if the global memory address is not available on the host system, the host system accessing at least a first indirection layer on the storage system.
The combination of Cartmell and Baderdinni further teaches
wherein accessing the at least first indirection layer includes the host system bypassing the network and the at least one control component by exchanging one or more communications with the global memory of the storage system over the internal switching fabric of the storage system along a communication path from the host system to the global memory that does not include the network located externally to the storage system or the at least one control component (Cartmell, col. 6, ll. 11-21 One or more internal logical communication paths may exist between the DAs, the RAs, the HAs, and the memory 26... the global memory portion 25 b may be used to facilitate data transfers and other communications between the DAs, HAs and RAs in a data storage system;
col. 14, ll. 46-49, requests by a director to access memory internal or within the same board as the director in the shared or private partitions is restricted by the MMU and director-specific memory map; 
col. 18, ll. 63-67, optimization of processing a global memory request when the request references physical memory located on the same board as the requester may be performed rather than forward all GM requests out to the fabric even if the request is for global memory located on the same board as the requesting director;
Note that, a global memory request when the request references physical memory located on the same board as the requester is performed via the internal fabric instead of forwarded out to the external fabric. Thus, communications within the same board are not sent out via FC (col. 12, ll. 54-61) to the fabric switch over network located externally to the board.
Baderdinni, [0040], As indicated by block 86, in response to a write request storage controller 32 also identifies a PMT entry in PMT 68 (FIG. 3) in response to the received host address. As described above with regard to FIG. 3, each PMT entry corresponds to one of the plurality of SMTs 70. As PMT 68 represents a partitioning of the total address space available to host system 30, a PMT entry (and thus a corresponding SMT 70) can be identified by dividing the host address (e.g., LBA) by the PMT partition size; [0041], As indicated by block 88, storage controller 32 determines whether the identified one of SMTs 70 is cached in memory 58 by examining the state of the stored-in-memory flag “S” in the identified or corresponding PMT entry).
Regarding independent claim 8, Cartmell teaches a host system having one or more applications running thereon…the host system comprising: one or more processors; a memory comprising code stored thereon that (Figs. 1-3 & 12), when executed, performs a method comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 15, Cartmell teaches for a system including a host system and a storage system, the host system having one or more applications running thereon … one or more non-transitory computer-readable media, the non-transitory computer-readable media having software stored thereon comprising: executable code that executes on the system (Figs. 1-3 & 12; claim 19) … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2, 9 and 16, in view of Cartmell, Baderdinni further teaches wherein the host system includes a metadata table including one or more entries, each entry associated with a logical location of a logical storage device of the storage system (Baderdinni, Fig. 3, table 68; [0028]), wherein the method further comprises:
querying the metadata table for the global memory address of the first metadata, wherein the host system accessing the at least first indirection layer is performed responsive to determining that the metadata table does not include the global memory address of the first metadata (
Cartmell, claim 14, using a global memory map representing a logical to physical mapping of a system global memory including said global memory partitions of said plurality of boards;
Baderdinni, [0041], As indicated by block 88, storage controller 32 determines whether the identified one of SMTs 70 is cached in memory 58 by examining the state of the stored-in-memory flag “S” in the identified or corresponding PMT entry… If storage controller 32 determines that the identified SMT 70 is not cached in memory 58, then storage controller 32 reads or retrieves that SMT 70 from storage array 34, as indicated by block 90).
wherein the host system includes a metadata table including one or more entries, each entry associated with a logical location of a logical storage device of the storage system, wherein the method further comprises: querying the metadata table for the global memory address of the first metadata, wherein the host system accessing the at least first indirection layer is performed responsive to determining that the metadata table does not include the global memory address of the first metadata (Baderdinni, Fig. 5A; [0041]-[0042]).
Regarding claim(s) 3, 10 and 17, in view of Cartmell, Baderdinni further teaches wherein the metadata table has capacity to accommodate a predetermined number of entries, the method further comprising: evicting one or more entries from the metadata table over time according to an LRU eviction policy (Fig. 6; [0042];[0052]-[0053]).
Regarding claim(s) 5, 12 and 19, the combination of Cartmell and Baderdinni further teaches wherein the first metadata includes information specifying a physical location on a physical storage device mapped to the logical location (Cartmell, claim 14, using a global memory map representing a logical to physical mapping of a system global memory including said global memory partitions of said plurality of boards;
Baderdinni, [0041], A metadata pointer is an address offset that indicates a location or address at which secondary map metadata 72 for the corresponding SMT 70 is stored, either in memory 58 or in storage array 34; [0047]).
Regarding claim(s) 6, 13 and 20, in view of Cartmell, Baderdinni further teaches wherein the first indirection layer includes a plurality of pointers to pages of metadata for the logical storage device (Fig. 3; [0028]-[0030]), the method further comprising: accessing, in global memory, a page descriptor corresponding to a first page of the pages of metadata, the page descriptor specifying: data stored in the first page, or that the first page is free (Figs. 5A-5C; [0039]).
Regarding claim(s) 7, the combination of Cartmell and Baderdinni further teaches wherein a plurality of indirection layers include the first indirection layer, and wherein the plurality of indirection layers are used to obtain the global memory address of the first metadata (Baderdinni, Fig. 3 & [0040]-[0041]; Cartmell, claim 14, using a global memory map representing a logical to physical mapping of a system global memory including said global memory partitions of said plurality of boards).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell et al. (US 8,375,174; hereinafter Cartmell) in view of Baderdinni et al. (US 2015/0301934; hereinafter Baderdinni) in view of Parakh et al. (US 9,348,752; hereinafter Parakh).
Regarding claim(s) 4, 11 and 18, although Cartmell and Baderdinni teach the metadata table has capacity to accommodate a predetermined number of entries and evicting one or more entries from the metadata table over time according to an LRU eviction policy as shown in Fig. 6; [0042]; [0052]-[0053], Cartmell and Baderdinni do not explicitly teach adjusting a size of the metadata table.
In an analogous art of cache memory, Parakh teaches adjusting a size of the metadata table to only have recent I/O activity (col. 6, ll. 1-15, having a smaller snapshot file relative to the cache structure 102 size can be beneficial for freshness of the data. By persisting only a small portion of the cached data, the freshness of the persisted data is increased as the snapshot file can be updated more often).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Parakh, Cartmell and Baderdinni before them, to improve Cartmell and Baderdinni’s metadata table has capacity to accommodate a predetermined number of entries based on LRU eviction policy with Parakh’s limiting metadata relative to the cache structure size. The motivation of doing so would be for the benefits that the freshness of the persisted data is increased as the snapshot file can be updated more often (Parakh, col. 6, ll. 14-15).
Thus, the combination of Cartmell, Baderdinni and Parakh teaches adjusting a size of the metadata table to only have entries for logical locations and/or logical devices having recent I/O activity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137